Judgment, Supreme Court, New York County (Alfred Donati, Jr., J.), rendered April 15, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent prison terms of 4x/a to 9 years and 1 year, respectively, unanimously affirmed.
The trial court properly modified its Sandoval ruling by allowing the prosecutor to cross-examine defendant on his prior manslaughter conviction when, on direct examination, defendant gave misleading testimony about that conviction (see, Harris v New York, 401 US 222, 225-226; People v Santiago, 169 AD2d 557, lv denied 77 NY2d 1000). Defendant’s general objection to the prosecutor’s summation did not preserve his present claims with respect thereto (People v Balls, 69 NY2d 641), and we decline to review them in the interest of justice. In any event, if we were to review, we would find that the challenged comments were responsive to defense counsel’s summation (see, People v Galloway, 54 NY2d 396, 399), did not make the prosecutor an unsworn witness, and properly urged consideration of relevant facts bearing on defendant’s credibility. Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.